Affirmed as Modified; Opinion Filed April 4, 2013.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                     No. 05-12-01264-CR
                                     No. 05-12-01265-CR
                                     No. 05-12-01266-CR


                            SHANNON RAY WHITE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
               Trial Court Cause Nos. F12-22243-I, F12-22244-I, F03-32656-I

                              MEMORANDUM OPINION
                           Before Justices Francis, Lang, and Evans
                                  Opinion by Justice Francis

       Shannon Ray White appeals the revocation of his community supervision in each case.

In two issues, appellant contends the trial court abused its discretion by revoking his community

supervision and the judgments should be modified to show both that he pleaded not true to the

allegations in the motions to revoke and to delete a fine not orally pronounced at sentencing.

The State agrees to one modification, but asserts the judgments should be modified to show the

fines originally pronounced when appellant was placed on community supervision. We modify
the trial court’s judgments and affirm as modified. Appellant waived a jury and pleaded guilty to

one possession of methamphetamine in an amount of less than one gram offense and two

possession of cocaine in an amount of less than one gram offenses. See TEX. HEALTH & SAFETY

CODE ANN. §481.115(a), (b) (West 2010). Appellant also pleaded true to two enhancement

paragraphs in each case. Under the plea agreements, the trial court assessed punishment at

imprisonment for ten years, probated for ten years, and a $2,000 fine in each case. The State

later moved to revoke appellant’s community supervision, alleging appellant violated “condition

(b) in that a urinalysis collected on or about May 12, 2012 tested positive for cocaine,” and

condition (r) by not participating in the Drug Patch Program as directed. Appellant pleaded not

true to the allegations during a hearing.

       Rose Lugo, a supervision officer, testified appellant was placed on community

supervision on May 4, 2012. As a condition of his community supervision, appellant was

required to wear a drug patch. He was instructed to have it exchanged every ten days. Julie

Gerald, clinical director for Recovery Healthcare Corporation, the company that handles the drug

patch, testified a patch was applied to appellant on May 12, 2012 and was removed on May 23,

2012. The May 12th patch tested positive for cocaine.

       Appellant testified he never used cocaine or any other drug while on community

supervision. Appellant acknowledged he was instructed to exchange the patch every ten days,

and he complied with that requirement. Appellant testified he got out of jail on May 6, 2012,

and a patch was applied to his arm on May 17, 2012. The patch caused a rash and fell off due to

his sweating. He reported those issues to the probation department at least twice, and Hadnot

told him he could take off the patch. Appellant said instead of removing the patch, he had it

taped in place.

                                               -2-
       Supervision officer Josephine Hadnot testified appellant told her that he had an allergic

reaction to the patch, showing her a picture on his cell phone. Appellant went back to Recovery

Healthcare and they put the patch on appellant’s other arm. Hadnot told appellant he needed to

go to his doctor if he had another reaction and have the doctor write an “indication” that he was

allergic to the patch. Hadnot never told appellant to remove the patch.

       The trial court granted the State’s motions, revoked appellant’s community supervision,

and assessed punishment at imprisonment for five years in each case.

       In his first issue, appellant contends the trial court abused its discretion by revoking his

community supervision because the evidence is legally insufficient to prove either of the

allegations in the motions to revoke. Appellant asserts there is no evidence that he did not

participate in the Drug Patch Program or that he tampered with or obstructed the patch, or that he

did not show the patch to his supervision officer. Appellant argues that because the State

provided no evidence regarding the urinalysis test, the evidence is insufficient to prove he

violated that condition.

       Appellate review of an order revoking community supervision is limited to determining

whether the trial court abused its discretion. See Rickels v. State, 202 S.W.3d 759, 763 (Tex.

Crim. App. 2006).          An order revoking community supervision must be supported by a

preponderance of the evidence, meaning the greater weight of the credible evidence that would

create a reasonable belief that the defendant has violated a condition of probation. Id. at 763–64.

A finding of a single violation of community supervision is sufficient to support revocation. See

Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980). Thus, in order to

prevail on appeal, appellant must successfully challenge all of the findings that support the



                                                -3-
revocation order. See Jones v. State, 571 S.W.2d 191, 193–94 (Tex. Crim. App. [Panel Op.]

1978).

         Appellant testified he knew he was required to exchange his drug patch every ten days.

According to Lugo, a patch was applied to appellant on May 12, 2012, and it was removed

eleven days later, on May 23, 2012. Lugo also testified the May 12th patch tested positive for

cocaine. Appellant denied using cocaine or any drug while on community supervision, but he

offered no explanation as to why a patch removed from his arm tested positive for cocaine. It

was the trial judge’s role, as the fact-finder, to reconcile any conflicts in the evidence. See

Swearingen v. State, 101 S.W.3d 89, 97 (Tex. Crim. App. 2003). The trial judge was free to

accept or reject any and all of the evidence presented by either side. See Dewberry v. State, 4
S.W.3d 735, 740 (Tex. Crim. App. 1999).

         We conclude the evidence is sufficient to support the trial court’s finding that appellant

violated the conditions of his community supervision. Thus, the trial court did not abuse its

discretion in revoking appellant’s community supervision in each case. See Rickels, 202 S.W.3d

at 763; Sanchez, 603 S.W.2d at 871. We resolve appellant’s first issue against him.

         In his second issue, appellant contends the judgments should be modified to show he

pleaded not true to the allegations in the motions to revoke and, in one case, to delete the $1,575

fine not orally pronounced at the revocation hearing. The State agrees the judgments should be

modified to show appellant entered pleas of not true, but says the trial court did not have to re-

pronounce the fine. The State also contends that all three judgments should be modified to

reflect the $2,000 fines assessed at the guilty plea hearing.




                                                 -4-
       The record shows appellant pleaded not true to the allegations in the motions to revoke.

The judgments, however, recite appellant pleaded true to the motions. Thus, the judgments are

incorrect. We sustain appellant’s second issue with respect to the pleas.

       The judgments in cause nos. 05-12-01264-CR and 05-12-01265-CR do not show a fine,

but the judgment in 05-12-01266-CR recites a fine of $1,575. When it sentenced appellant to

ten-year prison terms and placed appellant on community supervision for ten years, the trial

court assessed a $2,000 fine in each case. Fines that are imposed when punishment is assessed at

original plea proceedings that result in community supervision being granted are properly

included in judgments revoking community supervision. See Coffey v. State, 979 S.W.2d 326,

329 (Tex. Crim. App. 1998). Thus, the $2,000 fine assessed in each case should be included in

the trial court’s judgments revoking community supervision. We overrule appellant’s second

issue with respect to the fine. We modify the trial court’s judgments to show appellant pleaded

not true to the motions to revoke and to include the $2,000 fines originally assessed. See TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State,

813 S.W.2d 526, 529–30 (Tex. App.─Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgments.



                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE
Do Not Publish
TEX. R. APP. P. 47
121264F.P05




                                                -5-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


SHANNON RAY WHITE, Appellant                        Appeal from the Criminal District Court
                                                    No. 2 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01264-CR        V.                        F12-22243-I).
                                                    Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                        Justices Lang and Evans participating.



       Based on the Court’s opinion of this date, the trial court’s judgment revoking community
supervision is MODIFIED as follows:

       The section entitled “Plea to Motion to Revoke” is modified to show “Not True.”

       The section entitled “Fine” is modified to show “$2,000.”

       As modified, we AFFIRM the trial court’s judgment revoking community supervision.



       Judgment entered April 4, 2013.




                                                           /Molly Francis/
                                                           MOLLY FRANCIS
                                                           JUSTICE




                                              -6-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


SHANNON RAY WHITE, Appellant                        Appeal from the Criminal District Court
                                                    No. 2 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01265-CR        V.                        F12-22244-I).
                                                    Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                        Justices Lang and Evans participating.



       Based on the Court’s opinion of this date, the trial court’s judgment revoking community
supervision is MODIFIED as follows:

       The section entitled “Plea to Motion to Revoke” is modified to show “Not True.”

       The section entitled “Fine” is modified to show “$2,000.”

       As modified, we AFFIRM the trial court’s judgment revoking community supervision.



       Judgment entered April 4, 2013.




                                                           /Molly Francis/
                                                           MOLLY FRANCIS
                                                           JUSTICE




                                              -7-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


SHANNON RAY WHITE, Appellant                        Appeal from the Criminal District Court
                                                    No. 2 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01266-CR        V.                        F03-32656-I).
                                                    Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                        Justices Lang and Evans participating.



       Based on the Court’s opinion of this date, the trial court’s judgment revoking community
supervision is MODIFIED as follows:

       The section entitled “Plea to Motion to Revoke” is modified to show “Not True.”

       The section entitled “Fine” is modified to show “$2,000.”

       As modified, we AFFIRM the trial court’s judgment revoking community supervision.



       Judgment entered April 4, 2013.




                                                           /Molly Francis/
                                                           MOLLY FRANCIS
                                                           JUSTICE




                                              -8-